Citation Nr: 9916558	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-23 802A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the RO which granted service connection and a noncompensable 
rating for tinea cruris; the veteran appeals for a higher 
rating.  He canceled a January 1998 RO hearing.


FINDING OF FACT

The veteran's tinea cruris is manifested by no more than an 
episodic groin rash with slight itching of the nonexposed 
small area.


CONCLUSION OF LAW

The criteria for a compensable rating for tinea cruris have 
not been met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. § 4.118, Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1969 to 
August 1971.  His service medical records show that in July 
1971 he was treated for a fungal type rash of the groin.  

In December 1996, the veteran filed a claim of service 
connection for a groin rash.

A May 1997 VA skin examination revealed that the veteran had 
dry skin and that he had mild tinea cruris.

In May 1997, the RO granted service connection for tinea 
cruris and assigned a noncompensable rating.

VA outpatient records from 1997, dated to July 1997, concern 
unrelated ailments, although at times the veteran complained 
of a groin rash and reported he used an anti-fungal cream.

In a July 1997 substantive appeal, the veteran argued that 
his tinea cruris was more disabling than reflected in the 
noncompensable rating assigned.  He stated that his tinea 
cruris itched and peeled and developed into sores at times.  
He also related that his condition was more of a problem in 
the summer months.

On February 1998 VA skin examination, the veteran reported 
that he had a many year history of pruritic eruption in the 
groin which was worse in the summer.  He stated that it was 
better now than it had been in previous years.  He related 
that he previously used a topical cream for the condition but 
was not currently using any medication for the skin disorder.  
Physical examination revealed no apparent eruption in the 
groin.  It was reported that the veteran's history was 
consistent with tinea cruris, currently in remission.

II.  Analysis

The veteran's claim for a compensable rating for his service-
connected tinea cruris is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's tinea cruris (a fungal skin condition of the 
groin) is rated by analogy to dermatophytosis.  
Dermatophytosis is rated under the criteria for eczema.  38 
C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7806, 7813.  A 0 
percent rating is assigned for eczema with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating will be assigned 
for eczema with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. § 
4.118, Diagnostic Code 7806.

VA examination of the skin in 1997 noted mild tinea cruris.  
VA outpatient records from 1997 concern unrelated ailments 
but note complaints of a groin rash which the veteran treated 
with an anti-fungal cream.  VA examination in 1998 shows the 
veteran was not using any medication for the condition and 
currently had no active groin rash; his tinea cruris was 
noted to be in remission.  

The medical evidence shows that the severity of the veteran's 
fungal skin condition of the groin ranges from asymptomatic 
to slight.  When active, there is slight itching, and the 
area involved is small and nonexposed.  There is no medical 
evidence that the tinea cruris involves exfoliation, 
exudation, or itching involving an extensive area.  The 
weight of the evidence demonstrates that the tinea cruris 
does not exceed the above-noted criteria for a noncompensable 
rating.  The preponderance of the evidence is against a 
compensable rating for the service-connected tinea cruris.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).








ORDER

A compensable rating for tinea cruris is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

